249 S.W.3d 244 (2008)
Wilburn NASH, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89692.
Missouri Court of Appeals, Eastern District, Division Three.
April 1, 2008.
Michelle M. Rivera, Office of the Missouri Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Anna L. Bunch, Assistant Attorney General, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Wilburn Nash appeals the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).